Exhibit 10.12
FIFTH AMENDMENT TO SERVICE AGREEMENT
     This Fifth Amendment to Service Agreement (this “Amendment”) is made and
entered into as of this 11th day of July, 2005 between First Data Merchant
Services Corporation (“FDMS”) and iPayment, Inc., formerly known as iPayment
Holdings, Inc. (“Customer”).
RECITALS
     A. Customer and FDMS have previously entered into a Service Agreement dated
as of July 1, 2002, as amended (the “Service Agreement”).
     B. Customer and FDMS now desire to amend the Service Agreement as set forth
herein.
AGREEMENT
     In consideration of the foregoing, Customer and FDMS hereby agree as
follows:
     1. The terms of this Amendment will be effective as of April 1, 2005.
     2. Article 2 of the Service Agreement is hereby amended by the addition of
the following:
     “2.8 Portfolio Conversion; *
          (a) Customer and Customer’s Affiliate, On-Line Data Corp., have
Acquired certain Non-FDMS Portfolios from Card Payment Solutions and First
Merchant Bankcard Services, respectively (the “Existing CPS Portfolio” and the
“Existing FMBS Portfolio,” respectively). Customer has elected to and will
convert the Existing CPS Portfolio and the Existing FMBS Portfolio to the FDMS
System for processing pursuant to the terms of and under this Agreement. The
parties will expeditiously and in good faith convert the Existing CPS Portfolio
and the Existing FMBS Portfolio to the FDMS System no later than October 1,
2005. Each party will be responsible for its own costs and expenses in
connection with the conversions.
For the avoidance of doubt, the parties acknowledge and agree that any new
Merchant Accounts sourced and established after the initial conversion of the
Existing CPS Portfolio and the Existing FMBS Portfolio by Card Payment Solutions
or On-Line Data Corp. with respect to each such portfolio, respectively, shall
be known as the “New CPS Portfolio” and the “New FMBS Portfolio,” respectively.
Any customization of the FDMS System relating to the Existing CPS Portfolio, the
Existing FMBS Portfolio, the New CPS Portfolio or the New FMBS Portfolio shall
remain solely the property of FDMS, and Customer shall acquire no right, claim,
or interest in the FDMS System or any such customization
 

*   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

 



--------------------------------------------------------------------------------



 



          (b) All Merchant Accounts in the Existing CPS Portfolio, the Existing
FMBS Portfolio, the New CPS Portfolio and the New FMBS Portfolio will be set up
and reside under the following principal bank and system numbers:
     On-Line Data Corp.:
     System * — principal bank numbers * through *
     Card Payment Solutions:
     System * — principal bank number *
     System * — principal bank number *
     System * — principal bank numbers * — *
No other Merchant Accounts of Customer will reside under the above system and
principal bank numbers. Merchant Accounts initially set up by Customer under any
system and principal bank numbers other than those set forth above may not be
moved to the above system and principal bank numbers.
          (c) The prices charged to Customer for the services performed by FDMS
with respect to Customer’s Existing CPS Portfolio, Existing FMBS Portfolio, New
CPS Portfolio and New FMBS Portfolio operations shall be the same as for
Customer’s other Merchant Transaction Card operations with the exception of
those prices labeled as “Existing CPS Portfolio,” “Existing FMBS Portfolio,”
“New CPS Portfolio,” or “New FMBS Portfolio” in Exhibit “B.”
          (d) Upon the conclusion of each month during the Term of this
Agreement, FDMS shall calculate the total monthly Processing Fees paid to FDMS
by Customer hereunder during such month solely with respect to the Existing CPS
Portfolio, the Existing FMBS Portfolio, the New CPS Portfolio and the New FMBS
Portfolio (“Total Monthly CPS Portfolio and FMBS Portfolio Processing Fees”). *
          (e) The parties acknowledge and agree that the provisions of Section
3.2(a) will not be applicable to the Existing CPS Portfolio, the Existing FMBS
Portfolio, the New CPS Portfolio or the New FMBS Portfolio.”
 

*   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

 



--------------------------------------------------------------------------------



 



     3. Section II of Exhibit “B” to the Service Agreement, Item 3514-External
Authorization Processing, is hereby amended to read as follows: *
     4. Capitalized terms used but not otherwise defined in this Amendment will
have the meanings set forth in the Service Agreement.
     5. In the event of a conflict between this Amendment and the Service
Agreement as it relates to the subject matter hereof, the terms of this
Amendment will control. Otherwise, all terms and conditions of the Service
Agreement will remain in full force and effect and likewise apply to this
Amendment.
          The parties have executed this Amendment as of the date first above
written.

          FIRST DATA MERCHANT SERVICES CORPORATION    
 
       
By:
  /s/ Rick Learch
 
    Name: Rick Learch     Title: VP    
 
        iPAYMENT, INC.    
 
       
By:
  /s/ Joseph Jorling
 
    Name: Joseph Jorling     Title: C.O.O.    

 

*   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

 